DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/18/19, 7/17/20 and 8/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.   	Claim 1 recites the limitation "the first warning threshold" in the last line of the respective claim, which should be rewritten as “the first predetermined warning threshold”.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 6-8 and 11-12 recites the limitation "The control device" in the first line and pre-amble of the respective claims, which should be rewritten as “The device”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni (US 2012/0280807). 
7.	Regarding claim 1, Kulkarni in (Fig. 1), discloses a method for controlling at least one item of electrical equipment (e.g. load(s) which are connected to output 16) of a motor vehicle (see [0013]), said vehicle ([0017]) comprising a device (see adapter or signal converter 10 which is part of the motor vehicle corresponds to the device) for controlling said item of electrical equipment (see [0013]), said device (see 10) comprising a microcontroller (see “MICRO” 20) that is configured to generate an AC electrical signal for controlling the item of electrical equipment, said signal being characterized by its duty cycle (see [0025-0026] and [0030-0031]), the device (10) comprising at least one driver interface (see gate driver 24 or output driver 30 corresponding to the at least one driver interface) that is configured to control the item of electrical equipment (see output 16 which 
8.	Regarding claim 2, Kulkarni in (Fig. 1), discloses the method as claimed in claim 1, comprising, subsequent to the decreasing, increasing the duty cycle of the electrical signal when the internal temperature of the driver interface is lower than a second warning threshold, which is lower than or equal to the first warning threshold, in order to increase the power of the AC electrical signal for controlling the item of electrical equipment (see [0030-0031]).  
9.	Regarding claim 3, Kulkarni in (Fig. 1), discloses the method as claimed in claim 1, wherein, the driver interface comprising a sensor for measuring its internal temperature, the internal temperature of the driver interface is determined by directly measuring said internal temperature by said measurement sensor (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).
10.	Regarding claim 4, Kulkarni in (Fig. 1), discloses the method as claimed in claim 1, wherein, the device comprising a module (see temperature sensing device 28) for measuring the ambient temperature of said device (see “MICRO” 
11.	Regarding claim 10, Kulkarni in (Fig. 1), discloses the method as claimed in claim 2, the device (see 10) comprises a module (see temperature sensing device 28) for measuring the ambient temperature of said device, outside the driver interface, the method further comprises measuring the ambient temperature of the device by said measurement module, the internal temperature of the driver interface then being determined by applying a mathematical relation to the measured ambient temperature (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).
12.	Regarding claim 5, Kulkarni et al. in (Fig. 1), discloses a device for controlling at least one item of electrical equipment of a motor vehicle (see adapter or signal converter 10 which is part of the motor vehicle corresponds to the device controls 
13.	Regarding claim 6, Kulkarni in (Fig. 1), discloses the control device as claimed in claim 5, wherein the microcontroller (see “MICRO” 20) is configured to compare the determined internal temperature with a second predetermined warning threshold, which is lower than or equal to the first warning threshold, and to increase the duty cycle of the electrical signal when the internal temperature is lower than said second predetermined warning threshold so as to maintain a duty cycle that is as high as possible and thus ensure the efficiency of the items of electrical equipment of the vehicle (see [0030-0031]). 
14.	Regarding claim 7, Kulkarni in (Fig. 1), discloses the control device as claimed in claim 5, wherein the driver interface comprises a sensor for measuring its internal temperature (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).
15.	Regarding claim 8, Kulkarni in (Fig. 1), discloses the control device as claimed in claim 5, wherein the device comprises a module for measuring the ambient temperature of said device (see temperature sensing device 28 which multiple locations” on the adapter 10. For example, the temperature sensor device 28 is located adjacent to microcontroller 20 measuring the ambient temperature of the device and [0030-0031]).
16.	Regarding claim 9, Kulkarni in (Fig. 1), discloses a motor vehicle comprising a device as claimed in claim 5 and at least one item of electrical equipment (e.g. load(s) coupled to the output 16 and see [0013]) that is electrically connected to said device (see 10) in order to be controlled by said device (see [0013]). 
17.	Regarding claim 11, Kulkarni in (Fig. 1), discloses the control device as claimed in claim 6, wherein the device comprises a module for measuring the ambient temperature of said device (see temperature sensing device 28 which can be a plurality of temperature sensing devices corresponding to the “module” which can be located a different location and even “multiple locations” on the adapter 10 to measure ambient temperature of the microcontroller 0030-0031]).
18.	Regarding claim 12, Kulkarni in (Fig. 1), discloses the control device as claimed in claim 6, wherein the driver interface comprises a sensor for measuring its internal temperature (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, 

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        12/4/21


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836